Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending,
Claims 12, 15, and 17-25 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al US 2004/0245312 in view of Hlinka US 2011/0132958, in further view of Lee et al US 2012/0085806.

Regarding claim 1, Miller discloses a nail driver (10) including a contact trip (100) received in an aperture of the barrel and slidable between a retracted and an extended position relative to an end of the barrel (par 0038) the contact trip defining a muzzle aperture aligned with the driver axis and through which a fastener is driven by the nail driver (lower portion of the contact trip defines surrounds the nail 
Miller fails to explicitly teach a cordless electric nailer comprising: a battery-powered electric motor driven flywheel selectively engageable against a nail driver to fire the nail driver along a driver axis extending through a barrel of a nosepiece; a removable contact trip, 
However Hlinka teaches a cordless electric nailer (100) comprising: a battery-powered electric motor driven flywheel (204) selectively engageable against a nail driver(208)  to fire the nail driver along a driver axis extending through a barrel of a nosepiece (114); a removable contact trip (120)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the nailer with adjustable multipart contact trip of Miller with the removable contact trip in a cordless battery powered nailer with flywheel and driver as taught by Hlinka in order to have the flexibility of a cordless, battery powered electric nailer with a removable contact trip, which provides a more simple use and the ability to use without being attached to a cord.
Miller and Hlinka fail to explxicitly teach that a portion of the contact trip is internal to the barrel of the nail gun.
However Lee teaches a contact trip in a nail gun where a portion of the contact trip extends internal to the channel, (fig.8; par 0042 teaches portion 92 of the contact trip is received by a channel in the nose piece assembly 44).


	Regarding claim 2, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, wherein one side of the latch pocket comprises a latch removal surface (meshing teeth surface of adjuster 105 along with button 103 moves the adjuster the latch and unlatch the position of the parts of the contact trip), and wherein the latch removal surface is angled to engage against the removable contact trip latch and push the removable contact trip latch from the latched position within the latch pocket to the unlatched position outside the latch pocket upon rotation of the removable contact trip within the aperture of the barrel (fig.2 par 0040-0045).
Regarding claim 3, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 2, wherein a side surface opposite the latch removal surface is substantially normal to an outer surface of the removable contact trip (fig.2 par 0040-0045).
Regarding claim 4, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, wherein the removable contact trip has a latch insertion surface adjacent the latch pocket (meshing teeth surface of adjuster 105 along with button 103 moves the adjuster the latch and unlatch the position of the parts of the contact trip), and wherein the latch insertion surface is angled to engage against the removable contact trip latch and push the removable contact trip latch from the latched position outside the latch pocket to the unlatched position upon axial/longitudinal insertion of the removable contact trip into the aperture of the barrel (fig.2 par 0040-0045).
Regarding claim 5, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, wherein the removable contact trip is biased toward the extended position and the latch pocket defines a removal stop surface along one end of the latch pocket (notch 13N acts as a latch pocket removal stop), and the removal stop surface is biased against the removable contact trip latch when the removable contact trip is in the extended position (par 0038-0045).
Regarding claim 6, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, wherein the removable contact trip latch is an end portion of a spring clip that biases the removable contact trip latch toward a latched position (spring 104; par 0040).
Regarding claim 7, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 6, wherein the spring clip has a semi-circular shaped portion, and the removable contact trip latch is an end portion angled from the semi-circular shaped portion extending substantially along a radius of the semi-circular portion (Fig.2; spring 104; par 0040).
Regarding claim 8, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 6, wherein an outer surface of the barrel defines a groove and the spring clip is clipped into the groove (Fig.2; spring 104; par 0040).
Regarding claim 9, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, wherein the removable contact trip comprises a tubular muzzle and a muzzle projection (end portion of lower contact trip 102 defines a circular muzzle portion as seen in fig 2).
Regarding claim 10, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, wherein rotation of the removable contact trip within the barrel aperture pushes the removable contact trip latch out of the latch pocket into the unlatched position (slight rotation to move between meshing teeth pushes the contact trip between latched and unlatched positions; par 0040-0046).
Regarding claim 11, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, wherein rotation of the removable contact trip latch into the unlatched position pulls the removable contact trip latch out of the latch pocket (slight rotation to move between meshing teeth pushes the contact trip between latched and unlatched positions; par 0040-0046).
Regarding claim 13, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, wherein each of the barrel and the removable contact trip include cooperating alignment indicia that, when aligned with each other, facilitate proper rotational orientation 
Regarding claim 14, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, further comprising an upper contact trip assembly (101)including at least one extending arm member coupled to the barrel (fig.2), wherein the upper contact trip assembly links movement of the removable contact trip (interprets as the lower contact trip 102) between the extended and retracted positions with movement of the contact trip switch between a first switch state and a second switch state (par 0038), respectively.
Regarding claim 16, Miller in view of Hlinka in further view of Lee substantially teaches the cordless electric nailer of claim 1, wherein the cordless electric nailer is a concrete nailer (Miller teaches a pneumatic nailer which is interpreted to be capable of use as a concrete nailer).
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/05/2020, with respect to the rejection(s) of claim(s) 1-11,13-14,16 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al US 2012/0085806.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731          

/CHELSEA E STINSON/             Primary Examiner, Art Unit 3731